Case 19-11626-LSS Doc 652 Filed 12/09/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

PES HOLDINGS, LLC, e¢ al,,! Case No. 19-11626 (KG)

Debtors. (Jointly Administered)

Senet Neel nage Smee! ane” Sema! Set? Se”

Re: Docket No. 604, 7 s

 

ORDER MODIFYING THE REQUIREMENTS OF
LOCAL RULE 3007-1(f)(i) WITH RESPECT TO NUMBER OF
PERMITTED SUBSTANTIVE OMNIBUS OBJECTIONS TO CLAIMS

Upon the motion (the “Motion”)* of the above-captioned debtors and debtors in
possession (collectively, the “Debtors”), pursuant to Rule 1001 of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1001-1(c) of the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware (the “Local Rules”), for an order (this “Order”), modifying the requirements of Local
Rule 3007-1(f(i), as more fully set forth in the Motion; and the Court having jurisdiction to
consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and
the Amended Standing Order of Reference from the United States District Court for the District
of Delaware dated February 29, 2012; and this Court finding that it may enter a final order
consistent with Article III of the United States Constitution; and consideration of the Motion and
the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

 

| ‘The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification

number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P, (5952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574), The Debtors’
service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

2 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

DOCS, DE:226381.2 70753/061

 
Case 19-11626-LSS Doc 652 Filed 12/09/19 Page 2 of 2

the Motion having been provided to the parties listed therein, and it appearing that no other or
further notice need be provided; and this Court having reviewed the Motion; and this Court
having held a hearing (if any) on the Motion; and this Court having determined that the legal and
factual bases set forth in the Motion establish just cause for the relief granted herein; and is in the
best interests of the Debtors, their estates, creditors, and all parties in interest; and upon all of the
proceedings had before this Court and after due deliberation and sufficient cause appearing
therefor, it is HEREBY ORDERED THAT:

1. The Motion is granted to the extent set forth herein.

2. The requirements of Local Rule 3007-1 (f)(i) are hereby modified, and the Debtors
are permitted to file up to four substantive omnibus claim objections in each calendar month with
no more than 150 claims per each substantive omnibus claim objection in each calendar month
through March 2020,

3. Nothing in this Order shall prejudice the Debtors’ rights to seek further
modifications or waivers of the Local Rules or otherwise from this Court.

4, The Debtors are authorized to take all actions necessary to effectuate the relief
granted pursuant to this Order in accordance with the Motion.

5. This Court shall retain exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.

Tue cads will b€ THMoS5Ianéd and ba.
rheaefoes Counsel fod’ the Debtoes ave
tegen Ta notes Czdez on wotions

Kol lowUiG “ZEassiGument .

DOCS_DE;226381.2 70753/001

    
